Denied and Opinion Filed January 14, 2014




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01623-CV

                            IN RE BARCEL USA, LLC, Relator

                 Original Proceeding from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-03517-C

                            MEMORANDUM OPINION
                         Before Justices FitzGerald, Lang, and Myers
                                Opinion by Justice FitzGerald
       Relator contends the trial court erred in denying its motion to stay based on comity. The

facts and issues are well known to the parties, so we need not recount them herein. Based on the

record before us, we conclude relator has not shown he is entitled to the relief requested. See

TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig.

proceeding). Accordingly, we DENY relator’s petition for writ of mandamus.


       131623F.P05

                                                  /Kerry FitzGerald/
                                                  KERRY FITZGERALD
                                                  JUSTICE